Citation Nr: 1505198	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran provided testimony before the Board in December 2014; the transcript has been associated with the virtual record.


FINDINGS OF FACT

Based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level II designation in the right ear and Level IX designation in the left ear under 38 C.F.R. § 4.85, Table VI, for hearing impairment based on puretone threshold average and speech discrimination, which results in no more than a 10 percent rating under Table VII; applying the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) also results in no more than a 10 percent rating under Table VIa (disability resulting in at worse a Level VII designation in the left ear) and Table VII.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2009. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, and afforded the Veteran VA examinations in connection with his claim for increase for bilateral hearing loss.  As discussed in more detail below, the Board finds that these examinations accurately record the severity of the Veteran's hearing loss disability as reflected in audiograms and record the Veteran's subjective complaints.  As such, the Board finds that these examinations are adequate upon which to decide this claim for increase. The Veteran was also afforded the opportunity to give testimony before the Board; the transcript of which has been associated with the virtual record.  In the hearing, the undersigned correctly identified the issue on appeal and sought evidence and argument that would aid in supporting a higher rating.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants a rating in excess of the 10 percent evaluation currently assigned.   See 38 C.F.R. §§ 4.3, 4.7; see Hart, supra.  

In this regard, there was no response in the left ear during a November 2009 audiogram.  The examiner indicated that the decibels were only a best estimate of the Veteran's organic hearing levels and thus, these results are not probative of the matter on appeal.  Further, the Veteran's VA treatment records include documentation that the Veteran's hearing acuity was tested in June 2009 and September 2010, but a careful review of these records indicates that there is insufficient data to use this testing for rating purposes.  Specifically, these records do not note the individual puretone thresholds at the specified Hertz frequencies nor is there evidence that this data was recorded but not included in the file.  That is, the evidence indicates that these clinicians did not record the necessary findings, and thus, these cannot be used to determine the rating warranted.

An August 2010 audiogram contained puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
55
60
LEFT
40
55
75
75

The Veteran's right ear manifested an average puretone threshold of 41 (rounded down from 41.25) decibels and the left ear manifested an average puretone threshold of 61.25 (rounded up from 61).  Speech discrimination was 96 percent right ear and 96 percent left ear.    

The right ear test results translate to a Level I designation and the left ear tests results translate to a Level II designation under Table VI for hearing impairment based on puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  Together a Level II and a Level I would result in a noncompensable percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  

The Board would note that the examiner indicated that initial pure tone stimuli in the left ear were inconsistent and unreliable; however, the final results were judged to have fair reliability.  The examiner further indicated that while there was a reported history of anacusis (no hearing) in the left ear, the results upon examination revealed the Veteran did not have anacusis of the left ear.  In his notice of disagreement (NOD), the Veteran argued that the examination was inadequate and requested a new audiological evaluation.

The Veteran was afforded a new VA examination in April 2014.  The audiogram contained puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
65
65
LEFT
60
80
85
95

The Veteran's right ear manifested an average puretone threshold of 55 decibels and the left ear manifested an average puretone threshold of 80.  Speech discrimination was 84 percent right ear and 48 percent left ear.    

The right ear test results translate to a Level II designation and the left ear tests results translate to a Level IX designation under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level II and a Level IX results in a 10 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Veteran's sensorineural hearing loss in the right ear did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  The Veteran's sensorineural hearing loss in the left ear did fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more.  Applying the Veteran's numeric designation of hearing impairment under Table VIa results in a level VII designation.  Together a Level II and a Level VII would still only result in a 10 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

During the Veteran's December 2014 Board hearing he indicated that he did not recall sitting for the April 2014 VA examination; however, there is no indication that this was not the Veteran as claimed.  The examiner was the same audiologist who conducted a November 2009 audiogram and as this was an in-person examination, presumably the examiner would recognize if this was not the Veteran.  In addition, the Veteran's Social Security number was contained on the examination report and his statements that he had a "hard time communicating with friends and family," which often frustrated him, was consistent with his testimony before the Board.  The Veteran has submitted no objective evidence to support his argument and it must fail for the reasons stated above.   

The Veteran's representative argued that audiometric testing conducted in a sound-controlled room does not equate to testing or evaluating the effects of the Veteran's bilateral hearing loss on his ability "to function under the ordinary conditions of daily life" and upon his ordinary activity.  See Statement of Representative in Appeals Case in lieu of VA Form 646 dated in June 2014.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 
While the August 2010 VA examination did not take the Martinak criteria into account, the April 2014 VA examination did.  Under the caption "Functional Impact of Hearing Loss," the examiner when answering the question as to whether the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, the examiner responded yes.  The examiner indicated that the Veteran reported that he had a hard time communicating with friends and family, which frustrated him.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record does show the Veteran has been wearing hearing aids for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to a rating in excess of 10 percent must be denied. 

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart, supra.  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim in August 2009.  There are no medical findings or other evidence that would allow for the assignment of a disability rating in excess of 10 percent at any time during the period of time here under consideration.  Id. 

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his bilateral hearing loss claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral hearing loss, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral hearing loss reasonably describes his disability level and symptomatology.  Moreover, the Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected bilateral hearing loss is denied. 


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


